     Case 2:19-cv-00865-TLN-KJN Document 38 Filed 04/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PORTESCAP INDIA PVT LTD,                               No. 2:19–cv–00865–TLN–KJN

12                            Plaintiff,                     ORDER

13               v.                                          (ECF No. 31)

14    BIONICA, INC., et al.,
15                            Defendants.
16

17              On April 20, 2021, the court held a hearing on plaintiff’s motion for sanctions. (ECF No.

18   31.) Attorney Robert Kohn appeared on behalf of plaintiff, and attorney David Barret appeared

19   on behalf of defendants. For the reasons discussed at the hearing, it is HEREBY ORDERED that:

20              1. Plaintiff’s motion for default sanctions against defendants Bionica Inc., Trevor

21                    Gilbert, and Gregory Ford Gilbert is DENIED;

22              2. Plaintiff’s motion for default judgment against defendant Trina Health is DENIED;

23              3. Plaintiff’s motion for attorney’s fees is DENIED;

24              4. The parties have agreed that, by May 18, 2021, defendants will provide further

25                    responses and certifications regarding plaintiff’s outstanding discovery requests.

26   Dated: April 20, 2021

27
     port.865
28
                                                             1
